DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-15 are pending. 

Claim Objections
Claims are objected to because of the following:  The single quotation marks, in the claims are not needed; and would need to be deleted; i.e. ‘gain’ should be changed to --gain--. E.g., see claims 1, 9 and 14. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “stabilized voice output” in, e.g., claim 1, first and last lines, is a relative term which renders the claims indefinite. The term “stabilized voice output” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The term “stable voice output” in, e.g., claim 9, line 2 and line 2 from the bottom of the claim; claim 12 and 13, line 1; claim 15, line 2, is a relative term which renders the claims indefinite. The term “stable voice output” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 7-10, 12 and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beseke (US 4160873 A).

Claim 1. Beseke teaches an automatic level control system for providing stabilized voice output in a radio, the automatic level control system comprising: a push to talk detect section configured to detect pressing of a push to talk input section by a user (3:20-30 Interfacing signal circuitry 22 couples the transmission line 14 to the headset 20 and, through the automatic gain control circuit 24, to the transmitter 26. The gain control circuitry 24, the preferred embodiment of which is described more fully hereinbelow with respect to FIG. 2, operates to maintain the two signals, A and B, at a relatively constant level, outputting these signals to the headset 20 and the transmitter 26. Transmitter 26 may be keyed by a push-to-talk switch 29 which, preferably, is mounted to the headset 20); a level detector section configured to detect a present gain of the automatic level control system (Abstract: Signals carried over a multiplexed transmission medium between first and second stations suffer transmission losses such that the signal one station generates has a substantially greater magnitude than the signal it receives from the other station. A differential amplifier is utilized to extract and amplify the weaker signal thereby establishing signal balance. Following the differential amplifier is an automatic gain control stage which includes novel sample and hold and activity checker circuitry. The activity checker responds to the frequency of input signals to either allow variable gain control action or, when the frequency is representative of noise, to hold the gain control at its instantaneous value prior to the onset of noise); a gain decision section configured to determine a gain, based on the gain detected by the level detector section, and pressing detected by the push to talk detect section (e.g. figure 1:24 AGC, 29 push-to-talk switch); and a gain control section configured to receive voice input from the user through a voice input section and gain parameter from the gain decision section, and provide a stabilized voice output through the voice output section (Abstract: Signals carried over a multiplexed transmission medium between first and second stations suffer transmission losses such that the signal one station generates has a substantially greater magnitude than the signal it receives from the other station. A differential amplifier is utilized to extract and amplify the weaker signal thereby establishing signal balance. Following the differential amplifier is an automatic gain control stage which includes novel sample and hold and activity checker circuitry. The activity checker responds to the frequency of input signals to either allow variable gain control action or, when the frequency is representative of noise, to hold the gain control at its instantaneous value prior to the onset of noise) (Examiner note: since “hold the gain control at its instantaneous value prior to the onset of noise”, when the push-to-talk switch 29 is pressed; the gain control that was at its instantaneous value, prior to the onset of noise, will be utilized).

Claim 2. Beseke teaches the automatic level control system of claim 1, and the level detector section is configured to detect a voltage gain of the automatic level control system (e.g., figure 1:24 AGC).

Claim 7. Beseke teaches the automatic level control system of claim 1, and the gain decision section is configured to freeze the gain when the push to talk input section is not pressed (Abstract, last two lines: hold the gain control at its instantaneous value prior to the onset of noise).

Claim 8. Beseke teaches the automatic level control system of claim 1, and the output section configured to provide undistorted first words at start of transmission of voice output (Abstract, last two lines: hold the gain control at its instantaneous value prior to the onset of noise) (Examiner note: since the gain was held, at its instantaneous value, prior to the onset of noise; the resumption of voice communication would utilize this gain). 

Claim 9. Beseke teaches a method for providing automatic level control of a radio and providing stabilized voice output from the radio, the method comprising: detecting, by a push to talk detect section, push to talk pressing by a user, and receiving voice input from the user (3:20-30 Interfacing signal circuitry 22 couples the transmission line 14 to the headset 20 and, through the automatic gain control circuit 24, to the transmitter 26. The gain control circuitry 24, the preferred embodiment of which is described more fully hereinbelow with respect to FIG. 2, operates to maintain the two signals, A and B, at a relatively constant level, outputting these signals to the headset 20 and the transmitter 26. Transmitter 26 may be keyed by a push-to-talk switch 29 which, preferably, is mounted to the headset 20); detecting a present gain of the automatic level control system (Abstract: Signals carried over a multiplexed transmission medium between first and second stations suffer transmission losses such that the signal one station generates has a substantially greater magnitude than the signal it receives from the other station. A differential amplifier is utilized to extract and amplify the weaker signal thereby establishing signal balance. Following the differential amplifier is an automatic gain control stage which includes novel sample and hold and activity checker circuitry. The activity checker responds to the frequency of input signals to either allow variable gain control action or, when the frequency is representative of noise, to hold the gain control at its instantaneous value prior to the onset of noise); determining a gain of the automatic level control system, based on the pressing detecting by the push to talk detect section, and the received present gain from the level detector section (e.g. figure 1:24 AGC, 29 push-to-talk switch); and controlling gain of the automatic level control system, based on the determined gain, and providing stable voice output from the voice output section (Abstract: Signals carried over a multiplexed transmission medium between first and second stations suffer transmission losses such that the signal one station generates has a substantially greater magnitude than the signal it receives from the other station. A differential amplifier is utilized to extract and amplify the weaker signal thereby establishing signal balance. Following the differential amplifier is an automatic gain control stage which includes novel sample and hold and activity checker circuitry. The activity checker responds to the frequency of input signals to either allow variable gain control action or, when the frequency is representative of noise, to hold the gain control at its instantaneous value prior to the onset of noise) (Examiner note: since “hold the gain control at its instantaneous value prior to the onset of noise”, when the push-to-talk switch 29 is pressed, the gain control that was at its instantaneous value prior to the onset of noise, will be utilized).

Claim 10. Beseke teaches the method of claim 9, and the detecting comprising detecting a voltage gain (e.g., figure 1:24 AGC).

Claim 12. Beseke teaches the method of claim 9, and the providing stable voice output comprising providing undistorted first words at start of transmission of voice output (Abstract, last two lines: hold the gain control at its instantaneous value prior to the onset of noise) (Examiner note: since the gain was held, at its instantaneous value, prior to the onset of noise; the resumption of voice communication would utilize this gain).

Claim 14. Beseke teaches the method of claim 9, and the determining the gain comprising freezing the gain when the push to talk input section is released by the user (Abstract, last two lines: hold the gain control at its instantaneous value prior to the onset of noise).

Claim 15. Beseke teaches the method of claim 9, and the controlling gain comprising digitally controlling the gain to allow a stable voice output level (Abstract, last two lines: hold the gain control at its instantaneous value prior to the onset of noise) (Examiner note: since the gain was held, at its instantaneous value, prior to the onset of noise; the resumption of voice communication would utilize this gain).

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Beseke (US 4160873 A).

Claim 3. Beseke teaches the automatic level control system of claim 1, and the gain decision section is configured to use a digitally controlled gain block in the control loop (e.g., figure 1:24 AGC).
	Beseke does not explicitly teach the underlined feature, above.
	Beseke does not explicitly teach digitally.
	Examples of rationales that support a conclusion of obviousness include:
	"Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
	A circuit may be analog or digital; both performing the same function, and, it would be obvious to try both, since there are only a finite number of solutions.

Claim 4. Beseke teaches the automatic level control system of claim 3, and the digitally controlled gain block is a hardware circuit having a digital potentiometer (e.g., figure 1:24 AGC) 
	Beseke does not explicitly teach the underlined feature, above.
	Beseke does not explicitly teach digitally and digital potentiometer.
	Examples of rationales that support a conclusion of obviousness include:
	"Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
The invention’s specification states: “According to an embodiment of the present invention, the gain decision section 110 is configured to use a digitally controlled gain block in the control loop. Those skilled in the art will appreciate that the digitally controlled gain block may be either a hardware circuit using a digital potentiometer or in digital signal processing (DSP) software.” 
For circuits, there are only a finite number of options, solutions, therefore it would have been obvious, to try them all.

Claim 5. Beseke teaches the automatic level control system of claim 1, and the gain control section having a processor and a memory, and the memory having suitable programs that are executable by the processor (e.g., 2:23 automatic gain control circuitry). 
	Beseke does not explicitly teach the underlined feature, above.
	Beseke does not explicitly teach processor and a memory, and the memory having suitable programs that are executable by the processor.
	Examples of rationales that support a conclusion of obviousness include:
	"Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
There are a finite number of implementations for a circuit; e.g., only using individual components or with microprocessors and memory; since there are only a finite number of implementation solutions, it is obvious to try the various options.

Claim 6. Beseke teaches the automatic level control system of claim 1, and the output section is configured to use a microcontroller to measure output speech level (e.g., figure 1: headset 20) 
	Beseke does not explicitly teach the underlined feature, above.
	Beseke does not explicitly teach microcontroller.
	Examples of rationales that support a conclusion of obviousness include:
	"Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
There are only a finite number of implementations for a voice detection circuit; e.g., only using individual analog or digital components or microcontrollers or microprocessors; since there are only a finite number of implementation solutions, it is obvious to try the various options.

Claim 11. Beseke teaches the method of claim 9, and the determining comprising using a digitally controlled gain block in the control loop (e.g., figure 1:24 AGC). 
	Beseke does not explicitly teach the underlined feature, above.
	Beseke does not explicitly teach digitally.
	Examples of rationales that support a conclusion of obviousness include:
	"Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
	A circuit may be analog or digital; both performing the same function, and, it would be obvious to try both, since there are only a finite number of solutions.

Claim 13. Beseke teaches the method of claim 9, and the providing stable voice output comprising using a microcontroller to measure output speech level (e.g., figure 1: headset 20) 
	Beseke does not explicitly teach the underlined feature, above.
	Beseke does not explicitly teach microcontroller.
	Examples of rationales that support a conclusion of obviousness include:
	"Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
There are only a finite number of implementations for a voice detection circuit; e.g., only using individual analog or digital components or microcontrollers or microprocessors; since there are only a finite number of implementation solutions, it is obvious to try the various options.

Conclusion
The prior art made of record and considered pertinent to applicant's disclosure and claims:
Schaible (US 4185242 A)
Abstract: The signal-to-noise ratio of intermittent reception by a radio receiver from a push-to-talk transmitter is measured by comparing AGC voltage levels derived from a signal period with levels derived from the prior no-signal period containing noise only. The AGC voltages are applied to a pair of integrators having corresponding time constants and therefore normally having equal outputs. When a valid signal period is recognized, the output of one integrator is held to represent an integration of voltage levels during the prior no-signal period. The integrated signal thus held is thereafter compared with the running output of the other.

Dolikian (US 4627098 A)
(65) Traditionally, automatic gain control circuits are not directly usable in a two-wire tone remote control system such as the system 10 where the stations, consoles or nodes are coupled by a wire line 26, because of the need in such a system to adapt the gain rapidly to the level of an incoming transmit audio signal which may be as much as 30 decibels below the outgoing receiver audio signal. If a push-to-talk button, such as the button 42, were operated to cause immediate transmission following high levels of receiver audio signals, the gain of a traditional automatic gain control circuit would be very low at the beginning of that transmission. This would result in the transmission of audio signals which are inaudible at the beginning of the transmission and gradually increase to full deviation depending upon the automatic gain control circuit decay constants. In other words, it is dependent upon the rate at which the gain increases. Even if the decay time were extremely rapid, there would be a short interval at the beginning of the signal transmission in which the transmitter deviation would be far below normal. Further, such a rapid decay time would produce an annoying "pumping" of the audio signal, increasing in gain rapidly between words. This tradeoff is completely overcome with the gain control circuit 56 in that the gain is set properly for full deviation in the circuit 56 before the operator even speaks and yet the decay time constant can still be made slow enough to prevent "pumping". In addition to a slow decay time constant, the control circuit 56 utilizes a technique for freezing the gain level when no audio signal is present to reduce "pumping" even further.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOOMAN HOUSHMAND whose telephone number is (571)270-1817. The examiner can normally be reached Monday - Friday 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARSHA BANKS-HAROLD can be reached on (571)272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.H/Examiner, Art Unit 2465

/ALPUS HSU/Primary Examiner, Art Unit 2465